339 S.W.2d 528 (1960)
Victor MANDUJANO, Appellant,
v.
STATE of Texas, Appellee.
No. 32232.
Court of Criminal Appeals of Texas.
October 26, 1960.
No attorney for appellant of record on appeal.
Charles J. Lieck, Jr., Criminal Dist. Atty., Mayo J. Galindo, Harry A. Nass, Jr., Asst. Criminal Dist. Attys., San Antonio, and Leon B. Douglas, State's Atty., Austin, for the State.
MORRISON, Presiding Judge.
The offense is the sale of heroin; the punishment, 15 years.
No statement of facts on the trial is before us; however, we do have a statement of facts on the hearing of the motion for new trial. From this we learn that at one juncture of their deliberations one of *529 the jurors asked if appellant had testified or why he had not; he was immediately instructed that such was not a proper matter for the jury's consideration, and the matter was pursued no further. We find no reversible error in this occurrence. Byrom v. State, 154 Tex. Crim. 121, 225 S.W.2d 842; White v. State, 154 Tex. Crim. 489, 228 S.W.2d 165; and Low v. State, 156 Tex. Crim. 34, 238 S.W.2d 769.
At another juncture during their deliberation, some of the jurors stated that appellant could be released if he behaved while in prison after the expiration of one-third of his sentence or that he could get credit for one-third of his sentence for good behavior.
We do not construe either statement as an incorrect statement of the law and therefore not a grounds for reversal. See De La Rosa v. State, Tex.Cr.App., 317 S.W.2d 544, and cases there cited.
Finding no reversible error, the judgment of the trial court is affirmed.